The opinion of the court was delivered by
Brewer, J.:
This was an action to restrain the collection of a tax of seven mills levied to pay certain bonds. An application for a temporary restraining order was refused, and this ruling is the alleged error. It does not appear that any evidence other than the verified petition was presented upon such applieation, though so far as anything in the record is to the contrary there may have been abundance of contradictory testimony. Upon this verified petition ought a temporary restraining order to have been made? The only allegation bearing upon the illegality of the tax is, that the defendant, the county treasurer, is threatening to collect a tax levied on the yeal estate in “Blue Bapids City township for the purpose of paying certain pretended bonds illegally issued for the purpose of building a bridge across the Big Blue river at the foot of Main street, in or near the city of Irving, in the said county of Marshall; and plaintiff further alleges, that the said bonds were never issued by the said Blue Bapids City township, and that neither the hereinbefore described property of this plaintiff, nor any property in the said township of Blue Bapids City, is liable for the said bonds, or any part thereof, and that the said levy of the said tax on the said real estate of this plaintiff, and on all other real estate of said township, is illegal and void at law.” Counsel contend that “the petition shows that the treasurer is attempting to collect a tax which is illegal in two respects, first, that it *467is levied to pay bonds which were illegally issued; second, that this township never issued said bonds,” and that therefore the tax being illegal its collection should be enjoined. We think counsel errs in the conclusion he draws, and from overlooking two considerations. First — that the petition is made in this case to subserve two purposes, that is, that of a pleading, and that of evidence; and second — that there are ofttimes considerations which ■ upon the same testimony will forbid a temporary restraining order when upon final hearing they will require a permanent injunction. Now it may be sufficient to state in a petition that bonds were “illegally issued,” but it would manifestly be improper for a witness to so testify. It is not a fact of which he may speak, but a conclusion of law to be drawn from the facts to which he testifies. Doubtless witnesses do often speak of matters being duly and legally done, but it is either where there is no objection, or where the matter is collateral, or not seriously questioned, and never where it is the' substantial matter in dispute. Where the petition alleges illegality, and the time to answer having passed, and none has been filed, or one tendering no issue upon the illegality, the illegality may" be taken as admitted, and the court may act upon such admission. But where the answer-day has not arrived, the illegality is not admitted; and the petition, though verified, is to be construed as any affidavit or other testimony.
We have in several cases of late referred to the fact that often a court is justified in refusing a temporary restraining order, and requiring the plaintiff to wait until the final disposition of the case, even where the preponderance of the evidence on the application is in favor of the right to a restraining order. A preliminary injunction is not a matter of strict right. It is not like an order of attachment, which goes upon the filing of a statutory-affidavit and bond. Its issue rests with the sound discretion of the judge. If the rights of the plaintiff can be as well secured by the final injunction, and are not prejudiced by a refusal of the temporary restraining order, it ought to be refused. If the injuries *468which will result to the defendant if the order is erroneously-granted will greatly exceed the benefits which will issue to the .plaintiff from its issue, if properly issued, the court may sometimes properly decline to grant it. And in all cases there should be a full and clear showing of the facts, that the court may act advisedly, and upon a clear understanding of the whole case, otherwise there is the liability not only to commit an error but also thereby to inflict a wrong upon the defendant which cannot be adequately compensated. See Stoddart v. Vanlaningham, ante, p. 18; Akin v. Davis, ante, p. 144; Conley v. Fleming, ante, p. 381. Now in this case there is far from that full showing of the facts which ought to be made to-requiré the issue of a temporary restraining order. We feel after reading the petition that we are illy informed as to the real facts of the case, or matters of actual contest. The petition alleges that the bonds were never issued by Blue Rapids City township. Counsel for defendant in error refers to an act of the legislature of 1870, (Laws of 1870, ch. 23, p. 57,) authorizing Blue Rapids township to issue bonds to build a bridge at the place named in the petition, and also cites an act of the legislature of 1873, (Laws of 1873, ch. 142, p. 267,) which declares that all bonds heretofore or hereafter issued by any county or township shall be a lien upon all the real estate of such county or township — that no change in the boundaries shall affect this lien, and provides, in case of a change of’ the boundary of a county, for the collection of the tax upon the real estate which has ceased to be a part of the county issuing the bonds. But whether the contest is upon the constitutionality of these acts, or whether indeed either of them has any application to the bonds in question, is mere matter of conjecture; and it would be manifestly improper for us to be deciding questions which are not in the case, and may never actually arise. It seems evident, from, the fact that the regular collecting officers are attempting to collect a tax for these bonds, that there is at least some pretense of their validity; and before a court should interfere to restrain the collection of taxes for their payment, it should *469be fully advised of the circumstances under which they were issued, or are claimed to have been issued, and the facts, whatever they may be, which are claimed to invalidate them.
For the reason that we are not so advised we cannot say that the district judge erred in refusing the temporary restraining order, and his decision and order of refusal will be affirmed.
It is understood that the case of Means v. Koester is similar to this, and the same judgment will be entered therein.
All the Justices concurring.